Title: From George Washington to Thomas Johnson, 23 January 1794
From: Washington, George
To: Johnson, Thomas


          
            Dear Sir
            Philadelphia Jany 23d 1794.
          
          Your letter of the 23d Ulto came duly to hand. With regret I perceive your
            determination to with draw from the Commission under which you have acted—for executing
            the plan of the federal City. My wish was, and still is, if it
            could be made to comport with your convenience and inclination, that it should be
            changed; or at least suspended: for I should be sorry to see others (coming in at the
            eleventh hour, as it were) reap the fruits of your difficult labours; but if this cannot
            be, I would thank you for naming (which may be in confidence) such persons as you shall
            think best qualified to succeed you in this interesting and important business. My
            limited acquaintance with convenient characters does not enable
            me to do it, to my own satisfaction; and even among those which might happen to present
            themselves to my view, there might be local circumstances in the way, unknown to me,
            which would render them ineligible in the opinion of the public, for the impartial
            execution of the trust reposed. Were it not for this, I presume proper characters might
            be had in George town, or among the proprietors of the City; but how far their
            connections with, or jarring interests therein, may be a let to such appointments, is
            worthy of that consideration which you can so well appreciate, for my information.
          With respect to Mr Blodget, I have not hesitated on former occasions to declare—and I
            think to the Commissioners themselves—from the moment his conduct began to unfold
            itself, that his appointment did not, in my judgment, answer the end which had been
            contemplated. At first I was at a loss how to account for a conduct so distant from any
            ideas I had entertained of the duties of a superintendant; but it appears evidently
            enough now, that speculation has been his primary object from the beginning. My letters
            (if not to the Commissioners, to an individual member I am sure) when compared with the
            conduct of Mr Blodget, will shew that he has in no wise answered my expectations as a
              Superintendant, for my ideas of these (in the exercise of a
            competent character, always on the spot with sufficient powers, & fully instructed)
            were, that it would render a meeting of the Commissioners oftener than quarterly, or
            half yearly, unnecessary in the ordinary course of the business; cases it is true might
            occur requiring occasional ones; but these, after the stated meetings were sufficiently
            promulgated, woud very rarely happen. According to these ideas, fixing on a plan, giving
            the out lines of it, receiving the reports, inspecting the proceedings, examining the
            accounts, revising the instructions or furnishing new ones at the periodical meetings,
            is all that appeared to me necessary for the Commissioners to do; leaving to the
            Superintendant, who ought to be competent thereto & responsible, the execution in
              detail.
          I wish you may have yet seen the worst features in Mr Blodgets conduct. Finding that he
            was determined to proceed in his second lottery, notwithstanding the admonition that had
            been given him by the Commissioners; that he had actually sold tickets in it—and for
            Georgia land; I directed the Secretary of State to inform him in
            explicit terms, that if he did not instantly suspend all further proceeding therein
            until the sanction of the Commissioners should be unequivocally obtained, I would cause
            the unauthorised mode in which he was acting to be announced to the public, to guard it
            against imposition—In consequence, he has set out, it is said, to wait upon them—if this
            be true the result you must know. Little confidence, I fear, is
            placed in Mr Blodget—& least where he is best known. With much truth, I remain Dear
            Sir Your Affecte Servant
          
            Go: Washington
          
        